            Case 2:19-cv-00034-RDP Document 11 Filed 03/28/19 Page 1 of 5                   FILED
                                                                                   2019 Mar-28 PM 12:11
                                                                                   U.S. DISTRICT COURT
                                                                                       N.D. OF ALABAMA


                  IN THE UNITED STATES DISTRICT COURT
                FOR THE NORTHERN DISTRICT OF ALABAMA
                           SOUTHERN DIVISION

JOSHUA M. SMITH,                                 )
                                                 )
                Plaintiff,                       )
                                                 )
v.                                               ) Case No.: 19-CV-00034-SGC
                                                 )
BMW FINANCIAL SERVICES, N.A.,                    )
LLC,                                             )
                                                 )
                Defendant.                       )


                  REPORT OF PARTIES' PLANNING MEETING

        1.      Pursuant to Fed. R. Civ. P. 26(f), a meeting was held via telephone and

was attended by:

Whitney Seals on behalf of Plaintiff.

Christopher Bottcher and T. Dylan Reeves on behalf of defendant BMW Financial

Services, N.A. LLC.

        2.      Pre-Discovery Disclosures. The parties will exchange the information

required by Local Rule 26.1(a)(1) by April 8, 2019.

        3.      Discovery Plan. The parties jointly propose to the court the following

discovery plan:

        Discovery will be needed on the following subjects:

        (a)     The status of Plaintiff’s Account.

        (b)     The repossession of Plaintiff’s vehicle.

2253042.2
            Case 2:19-cv-00034-RDP Document 11 Filed 03/28/19 Page 2 of 5



        (c)     The condition of Plaintiff’s vehicle before and after the repossession.

        (d)     Defendants’ storage/care for the vehicle.

        All discovery commenced in time to be completed by December 9, 2019.

Maximum of 40 interrogatories by each party to any other party. Responses due 30

days after service.

Maximum of 40 requests for admission by each party to any other party. Responses

due 30 days after service.

Maximum of 40 requests for production by each party to any other party. Responses

due 30 days after service.

Maximum of 5 depositions by plaintiff and 5 by defendant(s).

Reports from retained experts under Rule 26(a)(2) due:

                from Plaintiff by October 2, 2019;

                from Defendant(s) by November 6, 2019.

Supplementations under Rule 26(e) due:

                from Plaintiff by October 16, 2019;

                from Defendant(s) by November 20, 2019.

        4.      The parties agree that, in the event of an inadvertent disclosure of

materials that are subject to a privilege, constitute work product, or are trial

preparation materials, they will comply with the provisions of Federal Rule of Civil

Procedure 26(b)(5)(B). Upon notice from the party that inadvertently disclosed the

2253042.2
                                             2
            Case 2:19-cv-00034-RDP Document 11 Filed 03/28/19 Page 3 of 5



materials, each receiving party shall return the specified information and any copies

it has, will not use or disclose the information until the claim is resolved, and will

take reasonable steps to retrieve the information from any party, person, or entity to

whom or which the receiving party may have disclosed it before receiving notice of

the inadvertent disclosure. If any receiving party disputes whether the materials are

subject to a privilege, constitute work product, or are trial preparation materials, it

can present them to the Court under seal for a determination, but shall return all other

copies of the inadvertently disclosed materials until the Court makes its ruling. The

producing party must preserve the materials until the Court makes its ruling.

        5.      Other Items

        The parties do not request a conference with the court before entry of the

scheduling order.

        Plaintiff(s) should be allowed until June 15, 2019 to join additional parties

and until June 15, 2019 to amend the pleadings.

        Defendant(s) should be allowed until June 22, 2019 to join additional parties

and until June 22, 2019 to amend the pleadings.

        All potentially dispositive motions should be filed by January 10, 2020.

        The parties would like to pursue early settlement efforts before commencing

discovery. If those efforts are not successful, settlement cannot be realistically



2253042.2
                                           3
            Case 2:19-cv-00034-RDP Document 11 Filed 03/28/19 Page 4 of 5



evaluated prior to November 4, 2019, and may be enhanced by use of the following

alternative dispute resolution procedure: mediation.

        The parties request a final pretrial conference in April 2020.

        Final lists of trial evidence under Rule 26(a)(3) should be due:

                from plaintiff(s): witnesses by April 14, 2020; exhibits by April 14,

2020;

                from defendant(s): witnesses by April 14, 2020; exhibits by April 14,

2020.

        Parties should have 14 days after service of final lists of trial evidence to make

objections under Rule 26(a)(3).

        The case should be ready for trial by May 4, 2020 and at this time is expected

to take approximately 2-4 days.

Date: March 28, 2019.

                                          s/ Christopher A. Bottcher
                                          Christopher A. Bottcher
                                          T. Dylan Reeves
                                          Attorneys For BMW Financial Services,
                                          N.A., LLC

OF COUNSEL:
McGlinchey Stafford
505 North 20th Street, Suite 800
Birmingham, AL 35203
(205) 725-6400 (telephone)
(205) 623-0810 (facsimile)
cbottcher@mcglinchey.com
dreeves@mcglinchey.com
2253042.2
                                             4
            Case 2:19-cv-00034-RDP Document 11 Filed 03/28/19 Page 5 of 5




                                       s/W. Whitney Seals
                                       W. Whitney Seals
                                       Attorney For Joshua M. Smith

OF COUNSEL:
Cochrun & Seals, LLC
P.O. Box 10448
Birmingham, AL 35202-0448
(205) 323-3900 (telephone)
(205) 323-3906 (facsimile)
whitney@cochrunseals.com

                                       s/ John C. Hubbard
                                       John C. Hubbard
                                       Attorney For Joshua M. Smith
OF COUNSEL:
JOHN C. HUBBARD, LLC
PO Box 953
Birmingham, AL 35201
(205) 378-8121 (telephone)
jch@jchubbardlaw.com




2253042.2
                                          5
